Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/10/2020.
Claim(s) 1-15 has/have been cancelled.
Claims(s) 16-34 has/have been added. 
Claims(s) 16-34 is/are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 2/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Non-Patent Literature Documents citation #2 listed on IDS dated 2/10/2020 did not include a reference number designation which was included by the Examiner.

Drawings
The drawings were received on 2/10/2020.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the abstract of the disclosure has two paragraphs and the abstract should be limited to a single paragraph preferably.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19, 7 lines from the bottom notes “if”, where the limitations following the “if” may be considered as alternatively not performed.  The Examiner suggests changing to “when”, or something similar.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19, 5 lines from the bottom notes “if”, where the limitations following the “if” may be considered as alternatively not performed.  The Examiner suggests changing to “when”, or something similar.  .  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19, 4 lines from the bottom notes “expect”, where “expect” appears to be a misspelling.  The Examiner suggests changing to “except”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  claim 2, line 1 notes “if”, where the limitations following the “if” may be considered as alternatively not .  .  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  claim 29, line 1 notes “the predefined pattern relationship”, where “predefined pattern relationship” has not previously been defined.  The Examiner suggests changing to “a predefined pattern relationship”, or something similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a first processing unit” in claim 34,
“a second processing unit” in claim 34, and
“a transmitting unit” in claim 34.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 18, 26, 27, 28, 29, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. US 20170048888 in view of Zhou et al. US 20180014174.

As to claim 16:
Belleschi et al. discloses:
A resource allocation method, comprises the following steps of:
sensing each configured resource pool to obtain a result of sensing, 
(“3GPP also specifies two operative modes for ProSe Direct Discovery: Type 1 and Type 2B. Similar to mode 1 communication described above, in Type 2B discovery the eNB provides grants via dedicated RRC signaling. In Type 1 discovery, similar to mode 2 communication, a UE autonomously selects discovery resources. Such discovery resources are provided via dedicated signalling for UEs in the PCell that are RRC_CONNECTED, or acquired from SIB 19 for UEs that are in RRC_IDLE. More specifically, in Type 1 discovery the 
(where
“network provides one or more resource pools”/”different pools” maps to “each configured resource pool”, where “network provides” maps to “configured”, “pools” maps to “each”, “resource pools” maps to “resource pool”
“The UE autonomously selects one of such pools either ...or on the basis of reference signal received power (RSRP) measurements related to the different pools” maps to “sensing each configured resource pool to obtain a result of sensing”, where “selects...on the basis of ...RSRP measurements” maps to “sensing”, “selects one of such pools” maps to “obtain a result”

the result of sensing containing a set of remaining single time unit (TU) resources of each resource pool;
(“In particular embodiments, the resources advance selected for discovery are not selected for ProSe communication with a certain probability c that may be preconfigured or configured by the network. If a particular control/communication transmission requires a large amount of resources (i.e., few if any resources 
(“For example, wireless device 110 may select transmission resource 10d in advance for PDSCH transmission. Wireless device 110 may later select transmission resource 10c for PSCCH or PSSCH transmission. Wireless device 110 may determine that transmission resources 10d and 10c collide. In particular embodiments, wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e, that does not collide with transmission resource 10c.”; Belleshi et al.; 0064)
(where
“few if any resources remain for discovery”/”transmission resource 10b”/”transmission resource 10d”/” PDSCH transmission, such as transmission resource 10e”/”pool 12b”/FIG. 4 maps to “the result of sensing containing a set of remaining single time unit (TU) resources of each resource pool”, “remain” maps to “remaining”, where ”transmission resource 10b”/” PDSCH transmission, such as transmission resource 10e”/FIG. 4 maps to “set of remaining single unit (TU) resources of each resource pool”, “10b”/”10d”/”10e”/”remain” maps to “set of remaining”, “10b”/”10d”/”10e” maps to “single time unit (TU) resources”

selecting, from the set of remaining candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource; and
(where
“wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e”/”pool 12b” maps to “selecting, from the set of remaining candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource”, where “select” maps to “selecting”, “10b”/”10d”/”10e” maps to “set of remaining candidate single TU resources”, “12b” maps to “of each resource pool”, “10e” maps to “transmission resource 10e” maps to “one candidate single TU resource”, “transmission resource” maps to “as a transmission resource”.

transmitting, via the transmission resource, a packet to be transmitted which is borne by the transmission resource;
(“In particular embodiments, the wireless device may determine the selected transmission resource is available to transmit a discovery message even if the same resource is selected for a control/data transmission. For example, based on a particular D2D traffic type (e.g., public safety application, etc.), wireless device 110 may determine that transmission resource 10d should be used to transmit a discovery message and preempt the control/data transmission scheduled for the same resource (i.e., transmission resource 10c).”; Belleshi et al.; 0083)

“transmission resource 10c” maps to “transmission resource”, “transmit” maps to “transmitting”, “discovery message” maps to “a packet”, “10d should be used to transmit” maps to “borne by the transmission resource”

wherein the candidate single TU resource is a time-frequency resource 
(“In the illustrated example, a UE allocates transmission resources 10b and 10d from resource pool 14 for transmitting discovery messages. The UE also allocates transmission resource 10a in resource pool 12a and transmission resource 10d in pool 12b. Transmission resources 10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s).”; Belleshi et al.; 0014)
(where
“10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s)” maps to “wherein the candidate single TU resource is a time-frequency resource”, where FIG. 4 illustrates “10c” and “10d” as “PSDCH transmissions”, where “PDSCH transmissions”/”10c”/”10d” maps to “candidate single TU resource”, where “same time/frequency” maps to “time-frequence”

Belleschi et al. teaches discovery resources associated with a plurality of resource pools provided via signaling and the UE selects a resource pool based on RSRP measurements where one PSDCH transmission resource is selected 

Belleshi et al. as described above does not explicitly teach:
which consists of N TU s and M Physical resource blocks (PRBs) and is used for transmitting a same packet, where N>1 and M>=1.

However, Zhou et al. further teaches a PSDCH capability which includes:
which consists of N TU s and M Physical resource blocks (PRBs) and is used for transmitting a same packet, where N>1 and M>=1.
(“A resource pool of PSDCHs is defined in the existing standards, which is a section of time-domain resources in LTE radio resources. FIG. 2 is a schematic diagram of allocation of an existing resource pool of PSDCHs. As shown in FIG. 2, resource blocks (RBs) in the grey area are in a resource pool for PSDCHs, and the area is notified to the user equipment via, for example, high layer signaling or media access control (MAC) layer signaling. In selecting a PSDCH for itself, each user equipment takes consecutively occupying two PRBs in the frequency domain and occupying two slots in the time domain as a selection unit, different user equipments may select PSDCH resources for themselves from the resource pool through contention.”; Zhou et al.; 0008)
(where
“PSDCHs” maps to “the candidate single TU resource”,
“N TUs”
“two PRBs” maps to “M...PRBs”,
Where “two” maps to “N” which is >1 which maps to “>1”, where “two” maps to “M”, where “two” is >= 1 which maps to “M>=1”

Where Zhou et al. teaches a PSDCH which includes two slots and two PRBs.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSDCH capability of Zhou et al. into Belleshi et al. By modifying the resources of Belleshi et al. to include the PSDCH capability as taught by the resources of Zhou et al., the benefits of reduced collisions (Belleshi et al.; Abstract) with reduced waste of resources (Zhou et al.; Abstract) are achieved.

As to claim 17:
Belleschi et al. discloses:
	wherein, at least two resource pools are configured by multiple configuration signaling, respectively; resources in the at least two configured resource pools are independent from each other; or, resources in the at least two resource pools satisfy a predefined relationship.
	(“Each pool may be configured with different bitmaps values and bitmap lengths, and can be repeated for a maximum of 5 times within the discovery 
	(“FIG. 1 is a block diagram illustrating a time-domain collision between Type 1 discovery resources and communication resources. The horizontal axis represents the time-domain. Resource pool 5 comprises all transmission resources 10 available to a UE. Resource pool 14 comprises transmission resources 10 available to a UE for D2D discovery. Resource pools 12 include transmission resources 10 available for control and data transmission.”; Belleschi et al.; 0012, FIGs. 1, 3, 4)
(“In the illustrated example, a UE allocates transmission resources 10b and 10d from resource pool 14 for transmitting discovery messages. The UE also allocates transmission resource 10a in resource pool 12a and transmission resource 10d in pool 12b. Transmission resources 10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s). The transmission resource may be used either for discovery or for control or data transmission, but not for both at the same time.”; Belleschi et al.; 0014)

As to claim 18:
Belleschi et al. discloses:
	wherein, one of at least two resource pools is configured by one configuration signaling, and the other one or more of the at least two resource pools is determined according to the one resource pool and a predefined relationship.
	(see FIGs. 1, 3 and 4)

As to claim 26:
Belleschi et al. discloses:
	further comprises: receiving PSCCHs and/or PSSCHs in a reception resource pool, wherein the PSCCHs and/or PSSCHS are borne on N TUs in a candidate single TU resource.
	(see FIGs. 1, 3 and 4)


As to claim 27:
Belleschi et al. discloses:
a frequency-domain relationship between TUs among the N TUs is determined in any one of the following situations: the N TUs use same frequency-domain resources
(“In the illustrated example, a UE allocates transmission resources 10b and 10d from resource pool 14 for transmitting discovery messages. The UE also allocates transmission resource 10a in resource pool 12a and transmission resource 10d in pool 12b. Transmission resources 10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s). The transmission resource may be used either for discovery or for 

the N TUs use different frequency-domain resources and a relationship between the frequency-domain resources corresponding to the N TUs is predefined
(see FIG. 4)

As to claim 28:
Belleschi et al. discloses:
	when the N TUs use different frequency- domain resources, the method further comprises: 
detecting a position of a frequency-domain resource for each of the N TUs; and
 determining a position of a PSCCH and/or a PSSCH within each TU according to the position of the frequency-domain resource.
(“For example, wireless device 110 may select transmission resource 10d in advance for PDSCH transmission. Wireless device 110 may later select transmission resource 10c for PSCCH or PSSCH transmission. Wireless device 110 may determine that transmission resources 10d and 10c collide. In particular embodiments, wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e, that does not 
(where “collide” maps to “within”)

As to claim 29:
Belleschi et al. discloses:
when the N TUs do not satisfy the predefined pattern relationship, the method further comprises: 
receiving a PSCCH and/or a PSSCH within at least one of the N TUs; and
 acquiring information indicative of the time and/or frequency domain of a PSCCH and/or a PSSCH of at least one another TU carried in the PSCCH.
(where FIG. 4 illustrates “reselects” which maps to “do not satisfy the predefined pattern relationship”, and “10a” maps to “acquiring information indicative of the time and/or frequency domain of a PSCCH and/or a PSSCH of at least one another TU carried in the PSCCH”

As to claim 33:
Belleschi et al. discloses:
	any one of the following processing procedure is determined according to a service type: configuring a resource pool...
	(“In Type 1 discovery, similar to mode 2 communication, a UE autonomously selects discovery resources. Such discovery resources are provided via dedicated signalling for UEs in the PCell that are 

As to claim 34:
Belleschi et al. discloses:
A user equipment, comprises:
a first processing unit configured to sense each configured resource pool to obtain a result of sensing,  
(“3GPP also specifies two operative modes for ProSe Direct Discovery: Type 1 and Type 2B. Similar to mode 1 communication described above, in Type 2B discovery the eNB provides grants via dedicated RRC signaling. In Type 1 discovery, similar to mode 2 communication, a UE autonomously selects 
(where
FIG. 7A illustrates “first processing unit”,
“network provides one or more resource pools”/”different pools” maps to “each configured resource pool”, where “network provides” maps to “configured”, “pools” maps to “each”, “resource pools” maps to “resource pool”
“The UE autonomously selects one of such pools either ...or on the basis of reference signal received power (RSRP) measurements related to the different pools” maps to “sensing each configured resource pool to obtain a result of sensing”, where “selects...on the basis of ...RSRP measurements” maps to “sensing”, “selects one of such pools” maps to “obtain a result”

the result of sensing containing a set of remaining candidate single TU resources of each resource pool;

(“For example, wireless device 110 may select transmission resource 10d in advance for PDSCH transmission. Wireless device 110 may later select transmission resource 10c for PSCCH or PSSCH transmission. Wireless device 110 may determine that transmission resources 10d and 10c collide. In particular embodiments, wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e, that does not collide with transmission resource 10c.”; Belleshi et al.; 0064)
(where
“few if any resources remain for discovery”/”transmission resource 10b”/”transmission resource 10d”/” PDSCH transmission, such as transmission resource 10e”/”pool 12b”/FIG. 4 maps to “the result of sensing containing a set of remaining single time unit (TU) resources of each resource pool”, “remain” maps to “remaining”, where ”transmission resource 10b”/” PDSCH transmission, such “set of remaining single unit (TU) resources of each resource pool”, “10b”/”10d”/”10e”/”remain” maps to “set of remaining”, “10b”/”10d”/”10e” maps to “single time unit (TU) resources”

a second processing unit configured to select, from the set of remaining candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource; and 
(where
“selecting module 754”/FIG. 7B maps to “second processing unit”
“wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e”/”pool 12b” maps to “selecting, from the set of remaining candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource”, where “select” maps to “selecting”, “10b”/”10d”/”10e” maps to “set of remaining candidate single TU resources”, “12b” maps to “of each resource pool”, “10e” maps to “transmission resource 10e” maps to “one candidate single TU resource”, “transmission resource” maps to “as a transmission resource”.

a transmitting unit configured to transmit, via the transmission resource, a packet to be transmitted which is borne by the transmission resource;
(“In particular embodiments, the wireless device may determine the selected transmission resource is available to transmit a discovery message even if the same resource is selected for a control/data transmission. For 
(where
“transceiver 710”/FIG. 7A maps to “transmitting unit”
“transmission resource 10c” maps to “transmission resource”, “transmit” maps to “transmitting”, “discovery message” maps to “a packet”, “10d should be used to transmit” maps to “borne by the transmission resource”

wherein the candidate single TU resource is a time-frequency resource 
(“In the illustrated example, a UE allocates transmission resources 10b and 10d from resource pool 14 for transmitting discovery messages. The UE also allocates transmission resource 10a in resource pool 12a and transmission resource 10d in pool 12b. Transmission resources 10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s).”; Belleshi et al.; 0014)
(where
“10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s)” maps to “wherein the candidate single TU resource is a time-frequency resource”, where FIG. 4 illustrates “10c” and “10d” as “PSDCH transmissions”, where “PDSCH transmissions”/”10c”/”10d” maps to “candidate single TU resource”, where “same time/frequency” maps to “time-frequence”

Belleschi et al. teaches discovery resources associated with a plurality of resource pools provided via signaling and the UE selects a resource pool based on RSRP measurements where one PSDCH transmission resource is selected over another PSDCH transmission resource based on detecting a clossion, where a discovery message is transmitted via the selected PSDCH transmission resource.

Belleshi et al. as described above does not explicitly teach:
which consists of N TU s and M Physical resource blocks (PRBs) and is used for transmitting a same packet, where N>1 and M>=1.

However, Zhou et al. further teaches a PSDCH capability which includes:
which consists of N TU s and M Physical resource blocks (PRBs) and is used for transmitting a same packet, where N>1 and M>=1.
(“A resource pool of PSDCHs is defined in the existing standards, which is a section of time-domain resources in LTE radio resources. FIG. 2 is a schematic diagram of allocation of an existing resource pool of PSDCHs. As shown in FIG. 2, resource blocks (RBs) in the grey area are in a resource pool for PSDCHs, and the area is notified to the user equipment via, for example, high layer signaling or media access control (MAC) layer signaling. In selecting a PSDCH 
(where
“PSDCHs” maps to “the candidate single TU resource”,
“two slots” maps to “N TUs”
“two PRBs” maps to “M...PRBs”,
Where “two” maps to “N” which is >1 which maps to “>1”, where “two” maps to “M”, where “two” is >= 1 which maps to “M>=1”

Where Zhou et al. teaches a PSDCH which includes two slots and two PRBs.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSDCH capability of Zhou et al. into Belleshi et al. By modifying the resources of Belleshi et al. to include the PSDCH capability as taught by the resources of Zhou et al., the benefits of reduced collisions (Belleshi et al.; Abstract) with reduced waste of resources (Zhou et al.; Abstract) are achieved.

Claim(s) 19, 20, 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. US 20170048888 in view of Zhou et al. US 20180014174 and in further view of Lee et al. US 20200296692 and in futher view of Rudolf et al. US 20170230939.

As to claim 19:
Belleshi et al. as described above does not explicitly teach:
the step of sensing each configured resource pool to obtain a result of sensing comprises:
receiving, within a sensing window of a transmission resource pool, Physical Sidelink Control Channels (PSCCHs) transmitted by other User Equipments (UEs), and determining time- frequency resources and priorities for Physical Sidelink Shared Channels (PSSCHs) according to the PSCCHs;

performing Physical Sidelink Shared Channel-Reference Signal receiving power (PSSCH- RSRP) measurement on the PSSCHs based on the time-frequency resources, and determining, according to the priority of each PSSCH, whether an RSRP measurement value of each PSSCH is higher than a predefined threshold; and
if the RSRP measurement value of the PSSCH is higher than the predefined RSRP threshold and a corresponding time-frequency resources is located within a resource selection window of the transmission resource pool, excluding the time-frequency resource; if the number of remaining candidate single time unit resources expect for the time-frequency resource 1s less than a predefined threshold value, increasing the predefined RSRP threshold, and re-excluding a time-frequency resource until the number of remaining candidate single TU resources is greater than or equal to the predefined threshold value.

However, Lee et al. further teaches a threshold capability which includes:
the step of sensing each configured resource pool to obtain a result of sensing comprises:
receiving, within a sensing window of a transmission resource pool, Physical Sidelink Control Channels (PSCCHs) transmitted by other User Equipments (UEs), and determining time- frequency resources and ... for Physical Sidelink Shared Channels (PSSCHs) according to the PSCCHs;
performing Physical Sidelink Shared Channel-Reference Signal receiving power (PSSCH- RSRP) measurement on the PSSCHs based on the time-frequency resources, and determining, according to the priority of each PSSCH, whether an RSRP measurement value of each PSSCH is higher than a predefined threshold; and
(“That is, it is excluding resources whose PSSCH reference signal received power (RSRP) received from resources indicated or reserved by decoded SA and from data resources associated with the SA is equal to or greater than a threshold value. Specifically, the PSSCH RSRP is may be defined as a linear average of power distribution of resource elements (REs) which carry DM-RSs associated with the PSSCH in physical resource blocks (PRBs) indicated by a PSCCH.”; Lee et al.; Table 1)

if the RSRP measurement value of the PSSCH is higher than the predefined RSRP threshold and a corresponding time-frequency resources is located within a resource selection window of the transmission resource pool, excluding the time-frequency resource; 
(“That is, it is excluding resources whose PSSCH reference signal received power (RSRP) received from resources indicated or reserved by decoded SA and from data resources associated with the SA is equal to or greater than a threshold value.”; Lee et al.; Table 1)

if the number of remaining candidate single time unit resources expect for the time-frequency resource is less than a predefined threshold value, increasing the predefined RSRP threshold, and re-excluding a time-frequency resource until the number of remaining candidate single TU resources is greater than or equal to the predefined threshold value.
(“When resources remaining after resource exclusion through SA decoding and sensing operation is smaller than 20% of all resources in a selection window, the UE may increase a threshold value (e.g., 3 dB) and exclude a resource again, and this procedure may be performed until resources remain more than 20% of total resources in the selection window.”; Lee et al.; Table 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold 

However, Rudolf et al. further teaches a priority capability which includes:
determining ... and priorities for Physical Sidelink Shared Channels (PSSCHs) according to the PSCCHs;
(“The persistence parameters applicable to a type of transmission for a D2D terminal may be adapted as a function of property(ies) of received D2D signals, e.g., transmitted by other terminals. Such signals may or might not be intended for the D2D terminal adapting the persistence parameters. The properties may include one or more of the following: a propriety related to the number of D2D transmissions received over a period of time, possibly from a specific channel (e.g., PSCCH or PSSCH); or a priority level associated to at least one received D2D transmission.”; Rudolf et aol.; 0216)
(“A priority level of a received D2D transmission may be obtained from one or more of the following: a field included in sidelink control information (e.g., in a PSCCH), such as an explicit indication of priority, or a Group destination ID that may be associated to a priority level; a field in a MAC header of a transport block decoded from PSSCH, such as an explicit indication of priority, or a source or destination identity associated to a priority level; a resource from which the D2D transmission was received (e.g., resource pool and/or T-RPT).”; Rudolf et al.; 0218)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Rudolf et al. into Belleshi et al. By modifying the processing of Belleshi et al. to include the priority capability as taught by the processing of Rudolf et al., the benefits of improved priority transmissions (Rudolf et al.; 0237) are achieved.

As to claim 20:
Belleshi et al. discloses:
the excluded time-frequency resource in each resource pool uses the candidate single TU resource, ...is used for transmitting a same packet, as granularity
(“In particular embodiments, the wireless device may determine the selected transmission resource is available to transmit a discovery message even if the same resource is selected for a control/data transmission. For example, based on a particular D2D traffic type (e.g., public safety application, etc.), wireless device 110 may determine that transmission resource 10d should be used to transmit a discovery message and preempt the control/data transmission scheduled for the same resource (i.e., transmission resource 10c).”; Belleshi et al.; 0083)
(see “reselects” in FIG. 4)


which consists of N TUs and M PRBs ....

However, Zhou et al. further teaches a PSDCH capability which includes:
which consists of N TUs and M PRBs ....
 (“A resource pool of PSDCHs is defined in the existing standards, which is a section of time-domain resources in LTE radio resources. FIG. 2 is a schematic diagram of allocation of an existing resource pool of PSDCHs. As shown in FIG. 2, resource blocks (RBs) in the grey area are in a resource pool for PSDCHs, and the area is notified to the user equipment via, for example, high layer signaling or media access control (MAC) layer signaling. In selecting a PSDCH for itself, each user equipment takes consecutively occupying two PRBs in the frequency domain and occupying two slots in the time domain as a selection unit, different user equipments may select PSDCH resources for themselves from the resource pool through contention.”; Zhou et al.; 0008)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSDCH capability of Zhou et al. into Belleshi et al. By modifying the resources of Belleshi et al. to include the PSDCH capability as taught by the resources of Zhou et al., the benefits of reduced collisions (Belleshi et al.; Abstract) with reduced waste of resources (Zhou et al.; Abstract) are achieved.

As to claim 21:
Belleshi et al. discloses:
wherein, the excluded time-frequency resource in each resource pool.... 
(“In particular embodiments, the wireless device may determine the selected transmission resource is available to transmit a discovery message even if the same resource is selected for a control/data transmission. For example, based on a particular D2D traffic type (e.g., public safety application, etc.), wireless device 110 may determine that transmission resource 10d should be used to transmit a discovery message and preempt the control/data transmission scheduled for the same resource (i.e., transmission resource 10c).”; Belleshi et al.; 0083)
(see “reselects” in FIG. 4)

Belleshi et al. as described above does not explicitly teach:
uses a time-frequency resource consisting of M PRBs within one TU as granularity

However, Zhou et al. further teaches a PSDCH capability which includes:
uses a time-frequency resource consisting of M PRBs within one TU as granularity
 (“A resource pool of PSDCHs is defined in the existing standards, which is a section of time-domain resources in LTE radio resources. FIG. 2 is a schematic diagram of allocation of an existing resource pool of PSDCHs. As 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSDCH capability of Zhou et al. into Belleshi et al. By modifying the resources of Belleshi et al. to include the PSDCH capability as taught by the resources of Zhou et al., the benefits of reduced collisions (Belleshi et al.; Abstract) with reduced waste of resources (Zhou et al.; Abstract) are achieved.

As to claim 22:
Belleshi et al. discloses:
if the remaining time-frequency resources contain a time-frequency resource for which no candidate single TU resource granularity can be formed, the time-frequency resource is removed.
(“In particular embodiments, a wireless device pseudo-randomly selects transmission resources for discovery (PSDCH) transmission from a pool of available discovery transmission resources. The pseudo-random resource 

As to claim 24:
Belleshi et al. as described above does not explicitly teach:
wherein, there is a predefined pattern relationship between N TUs in the candidate single TU resource.

However, Zhou et al. further teaches a PSDCH capability which includes:
wherein, there is a predefined pattern relationship between N TUs in the candidate single TU resource.
 (“A resource pool of PSDCHs is defined in the existing standards, which is a section of time-domain resources in LTE radio resources. FIG. 2 is a schematic diagram of allocation of an existing resource pool of PSDCHs. As shown in FIG. 2, resource blocks (RBs) in the grey area are in a resource pool for PSDCHs, and the area is notified to the user equipment via, for example, high 
\

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSDCH capability of Zhou et al. into Belleshi et al. By modifying the resources of Belleshi et al. to include the PSDCH capability as taught by the resources of Zhou et al., the benefits of reduced collisions (Belleshi et al.; Abstract) with reduced waste of resources (Zhou et al.; Abstract) are achieved.

As to claim 25:
Belleshi et al.
wherein, a difference in time between the first TU and the last TU among N TUs in the candidate single TU resource does not exceed a predefined time threshold.
(see FIGs. 1, 3, 4, the difference between PSDCH transmissions cannot exceed the time period as noted by PSDCH pool)

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. US 20170048888 in view of Zhou et al. US 20180014174 and in further view of Lee et al. US 20200296692 and in futher view of Rudolf et al. US 20170230939 and Chae et al. US 20200170009.

As to claim 23:
Belleshi et al. as described above does not explicitly teach:
the step of selecting, from the set of candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource comprises: 
calculating a Sidelink Received Signal Strength Indicator (S-RSSI) of the remaining candidate single TU resources in each transmission resource pool;
 selecting a predefined number of candidate single TU resources in an order from the smallest to the largest S-RSSI; and 
selecting, from the predefined number of candidate single TU resources, one candidate single TU resource as a transmission resource.

However, Chae et al. further teaches a RSSI capability which includes:
the step of selecting, from the set of candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource comprises: 
calculating a Sidelink Received Signal Strength Indicator (S-RSSI) of the remaining candidate single TU resources in each transmission resource pool;
 selecting a predefined number of candidate single TU resources in an order from the smallest to the largest S-RSSI; and 
selecting, from the predefined number of candidate single TU resources, one candidate single TU resource as a transmission resource.
(“For example, when an RSRP or RSSI measurement of a resource (performed on a TTI basis or a subchannel basis) is larger than a predetermined threshold, the UE may determine that the resource is in use for another UE, exclude the resource, and then sort the remaining sTTI resources in a descending order of measurements on the stack (the larger the measurement, the earlier it is filled in the stack). When an sTTI adjacent to a specific sTTI is in use (when sTTIs are grouped into nTTIs and another UE is using an sTTI adjacent to a specific sTTI among the sTTIs of the same group), the sTTI is placed high on the stack. That is, an sTTI adjacent to a non-excluded sTTI is placed low on the sorting stack, whereas an sTTI adjacent to an excluded sTTI is placed high on the sorting stack (herein, it is assumed that there is a high probability that a resource placed high on the stack is selected.) When one nTTI includes multiple sTTIs, sTTIs belonging to the same nTTI may be grouped into one group. It may be generalized that as more sTTIs are excluded from the same sTTI group to which a specific sTTI belongs, the specific sTTI is placed higher on the stack.”; Chae et al.; 0114)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RSSI capability .

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. US 20170048888 in view of Zhou et al. US 20180014174 and in further view of Chae US 20190363779.

As to claim 31:
Belleshi et al. as described above does not explicitly teach:
the packet to be transmitted is transmitted and/or received based on beams.

However, Chae further teaches a beam capability which includes:
the packet to be transmitted is transmitted and/or received based on beams.
(“A transmitting UE may perform blind transmission. That is, the transmitting UE may send a relay request to neighboring UEs after transmitting information on a destination UE (or relay request information including the ID of the destination UE) instead of directly selecting a relay (or relaying) UE. The transmitting UE may signal to the neighboring UEs information on the destination UE to which a packet should be delivered (i.e., relay request information 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam capability of Chae into Belleshi et al. By modifying the communications of Belleshi et al. to include the beam capability as taught by the communications of Chae, the benefits of improved coverage (Chae; 0120) are achieved.

As to claim 32:
Belleshi et al. as described above does not explicitly teach:
wherein, for a group of UEs, the direction of transmission beams within each corresponding transmission resource pool complies with a same rule; and/or for a group of UEs, the direction of reception beams within each corresponding reception resource pool complies with a same rule.

However, Chae further teaches a resource capability which includes:
wherein, for a group of UEs, the direction of transmission beams within each corresponding transmission resource pool complies with a same rule; and/or for a group of UEs, the direction of reception beams within each corresponding reception resource pool complies with a same rule.

"Among the neighboring UEs that receive the query discovery signal, at least one UE (or first UE) may transmit a response signal to the UE (or second UE) which has transmitted the query discovery signal when discovering the specific UE with a corresponding destination ID. The response signal may contain information (e.g., the ID of the UE) indicating that the UE with the corresponding destination ID is discovered nearby and information (e.g., RSRP or RSRQ) on the quality of a signal used when the UE is discovered. The first UE may obtain the ID of the specific destination UE from the information on the specific destination UE included in the discovery signal transmitted from the 
“In addition, a UE may perform access by considering the amount of loads/discoveries for each direction. For example, a specific UE may discover more UEs in a specific direction. In addition, when the UE moves, the number of UEs discovered in the specific direction may be variable. The direction of a transmission beam is determined by measuring a DCBR as described above, and it may also be determined from the perspective of a reception UE. Each UE broadcasts its measured DCBR to neighboring UEs periodically/aperiodically, and a transmitting UE may determine its beam direction as a direction having a low DCBR broadcast by a receiving UE and then perform transmission. The purpose of this method is to transmit a signal in a direction where a channel is less busy in order to allow a receiving UE to receive the signal better (i.e., with a low collision probability) (Chae; 0157).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource capability of Chae into Belleshi et al. By modifying the communications of Belleshi et al. to include the resource capability as taught by the communications of Chae, the benefits of improved coverage (Chae; 0120) are achieved.

Claim(s) 16 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. US 20170048888 in view of Kim et al. US 20200178343.

Applicant cannot rely upon the certified copies of the foreign priority application to
overcome this rejection because a translation of said application has not been made of
record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
This rejection can potentially be overcome with English translation of the priority documents.

As to claim 16:
Belleschi et al. discloses:
A resource allocation method, comprises the following steps of:
sensing each configured resource pool to obtain a result of sensing, 
(“3GPP also specifies two operative modes for ProSe Direct Discovery: Type 1 and Type 2B. Similar to mode 1 communication described above, in Type 2B discovery the eNB provides grants via dedicated RRC signaling. In Type 1 discovery, similar to mode 2 communication, a UE autonomously selects discovery resources. Such discovery resources are provided via dedicated signalling for UEs in the PCell that are RRC_CONNECTED, or acquired from SIB 19 for UEs that are in RRC_IDLE. More specifically, in Type 1 discovery the network provides one or more resource pools where each pool is characterized by a set of PRBs and subframes in which discovery can take place. The UE autonomously selects one of such pools either randomly or on the basis of reference signal received power (RSRP) measurements related to the different pools. Then the UE randomly selects the time/frequency resources to use within 
(where
“network provides one or more resource pools”/”different pools” maps to “each configured resource pool”, where “network provides” maps to “configured”, “pools” maps to “each”, “resource pools” maps to “resource pool”
“The UE autonomously selects one of such pools either ...or on the basis of reference signal received power (RSRP) measurements related to the different pools” maps to “sensing each configured resource pool to obtain a result of sensing”, where “selects...on the basis of ...RSRP measurements” maps to “sensing”, “selects one of such pools” maps to “obtain a result”

the result of sensing containing a set of remaining single time unit (TU) resources of each resource pool;
(“In particular embodiments, the resources advance selected for discovery are not selected for ProSe communication with a certain probability c that may be preconfigured or configured by the network. If a particular control/communication transmission requires a large amount of resources (i.e., few if any resources remain for discovery) and a colliding resource is selected by ProSe communication (the advance selected discovery transmission resource is selected for control/communication transmission), then the ProSe discovery transmission may be aborted in the subframe and the probability p of 
(“For example, wireless device 110 may select transmission resource 10d in advance for PDSCH transmission. Wireless device 110 may later select transmission resource 10c for PSCCH or PSSCH transmission. Wireless device 110 may determine that transmission resources 10d and 10c collide. In particular embodiments, wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e, that does not collide with transmission resource 10c.”; Belleshi et al.; 0064)
(where
“few if any resources remain for discovery”/”transmission resource 10b”/”transmission resource 10d”/” PDSCH transmission, such as transmission resource 10e”/”pool 12b”/FIG. 4 maps to “the result of sensing containing a set of remaining single time unit (TU) resources of each resource pool”, “remain” maps to “remaining”, where ”transmission resource 10b”/” PDSCH transmission, such as transmission resource 10e”/FIG. 4 maps to “set of remaining single unit (TU) resources of each resource pool”, “10b”/”10d”/”10e”/”remain” maps to “set of remaining”, “10b”/”10d”/”10e” maps to “single time unit (TU) resources”

selecting, from the set of remaining candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource; and
(where
“selecting, from the set of remaining candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource”, where “select” maps to “selecting”, “10b”/”10d”/”10e” maps to “set of remaining candidate single TU resources”, “12b” maps to “of each resource pool”, “10e” maps to “transmission resource 10e” maps to “one candidate single TU resource”, “transmission resource” maps to “as a transmission resource”.

transmitting, via the transmission resource, a packet to be transmitted which is borne by the transmission resource;
(“In particular embodiments, the wireless device may determine the selected transmission resource is available to transmit a discovery message even if the same resource is selected for a control/data transmission. For example, based on a particular D2D traffic type (e.g., public safety application, etc.), wireless device 110 may determine that transmission resource 10d should be used to transmit a discovery message and preempt the control/data transmission scheduled for the same resource (i.e., transmission resource 10c).”; Belleshi et al.; 0083)
(where
“transmission resource 10c” maps to “transmission resource”, “transmit” maps to “transmitting”, “discovery message” maps to “a packet”, “10d should be used to transmit” maps to “borne by the transmission resource”

wherein the candidate single TU resource is a time-frequency resource 
(“In the illustrated example, a UE allocates transmission resources 10b and 10d from resource pool 14 for transmitting discovery messages. The UE also allocates transmission resource 10a in resource pool 12a and transmission resource 10d in pool 12b. Transmission resources 10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s).”; Belleshi et al.; 0014)
(where
“10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s)” maps to “wherein the candidate single TU resource is a time-frequency resource”, where FIG. 4 illustrates “10c” and “10d” as “PSDCH transmissions”, where “PDSCH transmissions”/”10c”/”10d” maps to “candidate single TU resource”, where “same time/frequency” maps to “time-frequence”

Belleschi et al. teaches discovery resources associated with a plurality of resource pools provided via signaling and the UE selects a resource pool based on RSRP measurements where one PSDCH transmission resource is selected over another PSDCH transmission resource based on detecting a clossion, where a discovery message is transmitted via the selected PSDCH transmission resource.


which consists of N TU s and M Physical resource blocks (PRBs) and is used for transmitting a same packet, where N>1 and M>=1.

However, Kim et al. further teaches a PSDCH capability which includes:
which consists of N TU s and M Physical resource blocks (PRBs) and is used for transmitting a same packet, where N>1 and M>=1.
(“The R12 single PSDCH transmission occupies two PRBs that exceed a bandwidth of low complexity devices with 1 PRB maximum bandwidth capability. In order to support PSDCH discovery by bandwidth limited UEs, a payload size of single PSDCH transmission (which is currently 232 bits) needs to be reduced in order to fit to 1 PRB allocation. As an alternative, a new PSDCH design may be based on transport block mapping to a pair of two subframes or using higher order modulation for PSDCH transmission.”; Kim et al.; 0641)
(where
“transport block” maps to “the candidate single TU resource”,
“two subframes” maps to “N TUs”
“1 PRB” maps to “M...PRBs”,
Where “two” maps to “N” which is >1 which maps to “>1”, where “1” maps to “M”, where “One or more” is >= 1 which maps to “M>=1”

Where Kim et al. teaches a transport block associated with two subframes and 1 PRB allocation which is associated with PSDCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSDCH capability of Kim et al. into Belleshi et al. By modifying the resources of Belleshi et al. to include the PSDCH capability as taught by the resources of Kim et al., the benefits of reduced collisions (Belleshi et al.; Abstract) with improved relay discover (Kim et al.; 0690) are achieved.

As to claim 34:
Belleschi et al. discloses:
A user equipment, comprises:
a first processing unit configured to sense each configured resource pool to obtain a result of sensing,  
(“3GPP also specifies two operative modes for ProSe Direct Discovery: Type 1 and Type 2B. Similar to mode 1 communication described above, in Type 2B discovery the eNB provides grants via dedicated RRC signaling. In Type 1 discovery, similar to mode 2 communication, a UE autonomously selects discovery resources. Such discovery resources are provided via dedicated signalling for UEs in the PCell that are RRC_CONNECTED, or acquired from SIB 19 for UEs that are in RRC_IDLE. More specifically, in Type 1 discovery the network provides one or more resource pools where each pool is characterized by a set of PRBs and subframes in which discovery can take place. The UE autonomously selects one of such pools either randomly or on the basis of 
(where
FIG. 7A illustrates “first processing unit”,
“network provides one or more resource pools”/”different pools” maps to “each configured resource pool”, where “network provides” maps to “configured”, “pools” maps to “each”, “resource pools” maps to “resource pool”
“The UE autonomously selects one of such pools either ...or on the basis of reference signal received power (RSRP) measurements related to the different pools” maps to “sensing each configured resource pool to obtain a result of sensing”, where “selects...on the basis of ...RSRP measurements” maps to “sensing”, “selects one of such pools” maps to “obtain a result”

the result of sensing containing a set of remaining candidate single TU resources of each resource pool;
 (“In particular embodiments, the resources advance selected for discovery are not selected for ProSe communication with a certain probability c that may be preconfigured or configured by the network. If a particular control/communication transmission requires a large amount of resources (i.e., few if any resources remain for discovery) and a colliding resource is selected by ProSe communication (the advance selected discovery transmission resource is 
(“For example, wireless device 110 may select transmission resource 10d in advance for PDSCH transmission. Wireless device 110 may later select transmission resource 10c for PSCCH or PSSCH transmission. Wireless device 110 may determine that transmission resources 10d and 10c collide. In particular embodiments, wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e, that does not collide with transmission resource 10c.”; Belleshi et al.; 0064)
(where
“few if any resources remain for discovery”/”transmission resource 10b”/”transmission resource 10d”/” PDSCH transmission, such as transmission resource 10e”/”pool 12b”/FIG. 4 maps to “the result of sensing containing a set of remaining single time unit (TU) resources of each resource pool”, “remain” maps to “remaining”, where ”transmission resource 10b”/” PDSCH transmission, such as transmission resource 10e”/FIG. 4 maps to “set of remaining single unit (TU) resources of each resource pool”, “10b”/”10d”/”10e”/”remain” maps to “set of remaining”, “10b”/”10d”/”10e” maps to “single time unit (TU) resources”

a second processing unit configured to select, from the set of remaining candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource; and 
(where
“selecting module 754”/FIG. 7B maps to “second processing unit”
“wireless device 110 may select another transmission resource 10 for PDSCH transmission, such as transmission resource 10e”/”pool 12b” maps to “selecting, from the set of remaining candidate single TU resources of each resource pool, one candidate single TU resource as a transmission resource”, where “select” maps to “selecting”, “10b”/”10d”/”10e” maps to “set of remaining candidate single TU resources”, “12b” maps to “of each resource pool”, “10e” maps to “transmission resource 10e” maps to “one candidate single TU resource”, “transmission resource” maps to “as a transmission resource”.

a transmitting unit configured to transmit, via the transmission resource, a packet to be transmitted which is borne by the transmission resource;
(“In particular embodiments, the wireless device may determine the selected transmission resource is available to transmit a discovery message even if the same resource is selected for a control/data transmission. For example, based on a particular D2D traffic type (e.g., public safety application, etc.), wireless device 110 may determine that transmission resource 10d should be used to transmit a discovery message and preempt the control/data 
(where
“transceiver 710”/FIG. 7A maps to “transmitting unit”
“transmission resource 10c” maps to “transmission resource”, “transmit” maps to “transmitting”, “discovery message” maps to “a packet”, “10d should be used to transmit” maps to “borne by the transmission resource”

wherein the candidate single TU resource is a time-frequency resource 
(“In the illustrated example, a UE allocates transmission resources 10b and 10d from resource pool 14 for transmitting discovery messages. The UE also allocates transmission resource 10a in resource pool 12a and transmission resource 10d in pool 12b. Transmission resources 10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s).”; Belleshi et al.; 0014)
(where
“10c and 10d collide because transmission resources 10c and 10d refer to the same time/frequency resource(s)” maps to “wherein the candidate single TU resource is a time-frequency resource”, where FIG. 4 illustrates “10c” and “10d” as “PSDCH transmissions”, where “PDSCH transmissions”/”10c”/”10d” maps to “candidate single TU resource”, where “same time/frequency” maps to “time-frequence”



Belleshi et al. as described above does not explicitly teach:
which consists of N TU s and M Physical resource blocks (PRBs) and is used for transmitting a same packet, where N>1 and M>=1.

However, Kim et al. further teaches a PSDCH capability which includes:
which consists of N TU s and M Physical resource blocks (PRBs) and is used for transmitting a same packet, where N>1 and M>=1.
(“The R12 single PSDCH transmission occupies two PRBs that exceed a bandwidth of low complexity devices with 1 PRB maximum bandwidth capability. In order to support PSDCH discovery by bandwidth limited UEs, a payload size of single PSDCH transmission (which is currently 232 bits) needs to be reduced in order to fit to 1 PRB allocation. As an alternative, a new PSDCH design may be based on transport block mapping to a pair of two subframes or using higher order modulation for PSDCH transmission.”; Kim et al.; 0641)
(where
“transport block” maps to “the candidate single TU resource”,
“N TUs”
“1 PRB” maps to “M...PRBs”,
Where “two” maps to “N” which is >1 which maps to “>1”, where “1” maps to “M”, where “One or more” is >= 1 which maps to “M>=1”

Where Kim et al. teaches a transport block associated with two subframes and 1 PRB allocation which is associated with PSDCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSDCH capability of Kim et al. into Belleshi et al. By modifying the resources of Belleshi et al. to include the PSDCH capability as taught by the resources of Kim et al., the benefits of reduced collisions (Belleshi et al.; Abstract) with improved relay discover (Kim et al.; 0690) are achieved.

Allowable Subject Matter
Claim(s) 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
:

US 20210022035 – teaches sidelink resource reservation with CBR reporting priority (see para. 0066 and 0082).
US 20200029245 – taches resource reservation with exclusion of an exceptional resource pool (see para. 0234).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Michael K Phillips/Examiner, Art Unit 2464